Citation Nr: 1624533	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and May 2005 rating decisions by the Des Moines, Iowa, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for cervical spine, low back, neurological, and hip disabilities.

In October 2012, the Board affirmed the denials, and the Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court).  The Court, on the basis of a Joint Motion for Remand, vacated the Board's decision in May 2013 and remanded the matters for further consideration.  The Board in turn remanded the matters for development in January 2104 and December 2014.  They are now returned to the Board for adjudication.

Also in December 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disability, finding that the Veteran had disagreed with a January 2014 rating decision.  The matter was remanded for issuance of a statement of the case (SOC) and to permit the Veteran to perfect an appeal.  The RO issued the SOC in May 2015, but the Veteran then failed to perfect the appeal in a timely manner, as no VA Form 9 or correspondence which may be accepted in lieu of such was received within 60 days of issuance of the SOC.  Further, as VA has taken no further action on the claim, there is no basis for any belief or reliance by the Veteran that the matter remains on appeal, and so perfection is not waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Appeals with regard to service connection of hearing loss and tinnitus were denied in prior final October 2010 and December 2014 Board decisions, respectively, and are no longer before the Board.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  The Veteran is presumed sound on entry onto active duty, as no disabilities were shown on examination at that time, and no clear and unmistakable evidence shows their presence prior to service.

2.  A cervical spine disability was not first manifested on active duty or within the first post-service year, nor is it shown to be otherwise related to military service.

3.  A low back disability was not first manifested on active duty or within the first post-service year, nor is it shown to be otherwise related to military service.

4.  A bilateral hip disability was not first manifested on active duty or within the first post-service year, nor is it shown to be otherwise related to military service or a service-connected disability.

5.  Neuropathy of the bilateral upper extremities was not first manifested on active duty or within the first post-service year, nor is it shown to be otherwise related to military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection of a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection of neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2004, January 2005, and January 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; the Court has previously determined that all but the most recent were inadequate due to faulty rationales espoused by the examiners.  In response, May 2015 examination and medical opinions were obtained to address the previously identified deficiencies.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As the current examiner offered a detailed rationale based on all evidence of record and discussing the relevance and weighing of such, an adequate examination and opinion are now of record.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

The Board initially notes that the Veteran at one time reported a pre-service injury while horse ranching with his family that caused back, neck, and hip problems.  However, as his examination for entry into service in January 1975 was normal, he is presumed sound at entry.  Clear and unmistakable evidence to rebut this presumption, showing both that disabilities existed prior to service and were not aggravated on duty, is not of record or alleged.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran was sound on entry.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system and degenerative joint disease are listed chronic conditions.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that all his claimed conditions arise out of a series of traumas sustained in service when his unit was detailed to deliver lockers to barracks.  He maintains that in the case of the neck and low back, the connection is direct; the hips and upper extremities are separate manifestations of secondary conditions arising out of the direct injuries.  

The heavy locker units were lifted through window frames by forklift, and then man-handled onto carts for movement within the building.  The Veteran reports, and several of his comrades have corroborated, that this was very physically demanding.  Not only was the lifting and movement difficult, the packages were awkward and he was repeatedly knocked about the head and shoulders as they shifted during handling.  

He has stated that at the time, he sought care from his unit medics, who told him that there was little that could be done other than use of over the counter medications like aspirin; and the application of heat; and rest.  He does not report any diagnosis of a condition or injury at the time, and service treatment records do not show that he sought any care for the currently claimed conditions, or similar conditions, while on active duty.  At his examination for separation, no clinical findings of a low back, neck, hip, or neurological conditions were made, and the Veteran affirmatively denied any current or past problems.

After service, although the Veteran states in connection with his claim and has reported to some doctors that he has a long-standing history of back, neck, and related problems, there is a dearth of corroborating medical records for any chronic problems until 2002, when the record shows that the Veteran sustained a back injury at work.  He has since that time complained of and been treated for problems with his neck, low back, hips/lower extremities, and upper extremities; he has also made contradictory statements to the Social Security Administration and to VA, reporting that his disabilities began in April 2002.  Instructively, prior to that date, medical records from the 1980s and 1990s show no complaints of or treatment for any chronic problems.  At worst, VA treatment records show treatment for acute problems.  In mid-1992, the Veteran reported sciatic and hip symptoms for two days after feeling something suddenly "give" when bending.  In the late 1990's, he sustained a muscle strain of the low back which resolved with conservative treatment.  He denied a past history of problems at that time.  Accordingly, in the absence of a showing of a claimed and listed condition within the first post-service year, presumptive service connection is not available.

The Board notes that during this period the Veteran performed a number of physically demanding jobs, including farming, horse ranching, hospital aide, and policeman; while this last is not necessarily as regularly strenuous as the others, the Board takes judicial notice of the fact that such jobs have a minimum physical fitness and capacity standard to meet.  The Veteran met such soon after service, and stopped only due to unfortunate circumstances surrounding the shooting death of a suspect.

In February 2007, a treating private physician's assistant, Mr. CJ, stated that he was familiar with the Veteran's allegations of long-standing problems and military history.  He opined that "much of this [back disability] is wear and tear arthritis," but also stated that the heavy lifting in service would "certainly be suspect" in the development of current disability.  He also stated, however, that he could "make no determination" that the current disabilities were caused by service.  Dr. RC, a treating physician, opined that current low back problems were more likely than not related to the traumas in service from bending and lifting and having his "head jamming his neck into the spine."  Both professionals had been treating the Veteran since 2002.

In contrast, the May 2015 VA examiner, the sole VA examiner to offer an adequate rationale and discussion in support of his opinion, determined that no nexus between service and current disability was shown.  While the presence of current disability was not contested, and the examiner accepted the established fact of repetitive trauma in service, he found that the lack of documented treatment or complaints for many years after service mitigated against the claim.  He did not rely solely on the absence of records; he noted that he weighed this factor more heavily due to the lack of specific allegations of injury or work stoppage in service.  This indicated the traumas were relatively minor.  He also noted that the corroborating buddy statements did not make reference to specific injuries, just to wear and tear type strain.  He also noted the heavy labor of farming and ranching performed after service, as well as washing dishes as of 2001.  

Finally, the VA examiner addressed the positive private opinion from Dr. RC.  He felt Dr. RC had based his conclusions on the Veteran's reports in the absence of review of long-term records which were available to the VA examiners.  By his own admission, Dr. RC was familiar only with the facts since 2002, and was aware of circumstances prior to that only second-hand.  The VA examiner had the advantage of seeing the contemporaneous treatment records.

The Board is aware that the Veteran has alleged treatment for the claimed problems, primarily the low back, soon after service and since that time, and of his statements that records are no longer available due to age or retirement of providers.  However, even accepting that such treatment was sought, the other evidence of records indicates no history of chronic problems prior to 2002.  The Veteran appears, based on the available treatment records, to have sustained some acute injuries, but not to have had, or reported, continual problems when treated for such.  Importantly, even when seeking to establish treatment and giving a more detailed history in the 1990's, he did not report any history of problems with the claimed disabilities.  He did mention other problems, such as hypertension or gastroesophageal reflux disease, even when not specifically related to the treatment he was seeking, such as for chest pain or depression after a spouse left him.

The Board finds that while the Veteran did sustain repetitive and acute traumas in service as he described, and likely had acute complaints of soreness or pain related to such at the time, these did not cause or contribute to his current disabilities.  The record reveals several intercurrent injuries after service and statements or findings indicating a lack of continuous or chronic symptoms.  The Veteran's competent and credible reports of problems over the years are not evidence of continuity; they are evidence of discrete instances of injury, and not flare-ups or recurrences of a single condition, consistent with the May 2015 VA medical opinion and rationale.

The Board understands that the Veteran's sincerely holds the belief that service contributed to his current problems.  However, while he is competent to report directly observed cause and effect relationships, here he must rely on application of observation and logic over time.  Such requires use of medical knowledge and training he simply does not possess.  His opinion on a nexus is therefore not given great probative value, and is outweighed by the reasoned VA medical opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

In conclusion, the traumas sustained in service are not shown to at least as likely as not cause or contribute to the development of neck, low back, hip, or upper extremity neurological problems, either directly or secondarily.

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for neuropathy of the bilateral upper extremities is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


